DETAILED ACTION
Applicant’s response filed on August 13, 2021 is acknowledged in response to the Office action mailed on May 5, 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 123-24, 126-28, 134-54 are pending. 
Claims 123-24, 126-28, 134-54 are allowed.

Withdrawn Rejections
The rejection of claims 117-154 under 35 U.S.C. 103(a) as being unpatentable over Vernier et al. (US8993593682} in view of Marzo et al. (“Pharmacokinetics and pharmacodynamics of satinamide, a neuroprotectant with antiparkinsonian and anticonvulsant activity." (2004) Pharmacological Research, 56 (1), op. 77-85 is withdrawn.
The rejection of claims 152 under 35 U.S.C. 103(a) as being unpatentable over Vernier et al, (US899359382) in view of Marzo et al. (Pharmacokinetics and pharmacadynamics of sofinamide, a neuraprotectant with antioarkinsonian aod aaticanvulsant activity. Pharmacalogical Research, (2004) 50 (1), op. 77-85}, as applied to claims 117-151, and further in view of Johannessen et al. (Afanagement of Focal-Onset Seizures. Drugs, 2006, Volume 66, Number 13, Page 1701 is withdrawn.
The ODP rejections over US Applic. 17069386 is withdrawn in view of T.D. filed on 8/13/2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest “a method of orally administering Compound A to a human in need thereof, wherein Compound A is N-[4-(6-fluoro-3,4-dihydro-1-isoquinolin-2-yl)-2,6-dimethylphenyl]-3,3-dimethylbutanamide; wherein the improvement comprises orally administering an amount of Compound A to the human from between 30 minutes prior to consuming food until 2 hours after consuming food.”  Applicant has provided that it is surprising and unpredictable that orally administering Compound A to a human under fed conditions results in greater absorption and higher bioavailability as reflected by an increased Cmax and by an increased AUCin, that led to the presently claimed invention.
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627